EDGE CAPPING OF 2D-MXENE SHEETS WITH POLYANIONIC SALTS TO MIGITATE OXIDATION IN AQUEOUS COLLOIDAL SUSPENSIONS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 18-22 in the reply filed on 7/28/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Barsoum et al. (US 9,193,595 B2).
Regarding claim 18, Barsoum et al. teach a composition, comprising: a MXene composition having at least one layer having first and second surfaces and an edge (Col. 1, lines 60-62, and figs. 1a, 1b, 2a, and 2b.). However, Barsoum et al. do not specifically teach at least one polyanion associated with the edge.
Barsoum et al. disclose contacting an MXene composition with a polyanionic salt (Example 13.2 discloses placing Ti3C2Ts into various sulfate salts. One of ordinary skill in the art would understand that “polyanion” refers to a compound having more than one negative charge, or negative charges at several sites. Sulfate, of SO42- comprises two negative charges on two different oxygen atoms). As such, the process of making the product is identical as in the present application.
MPEP 2112.01 I: PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Regarding claim 19, Barsoum et al. teach the composition of claim 18, wherein the MXene composition comprises: Page 4 of 8 4879-6866-7434.1DOCKET NO.: 104889.000886PATENT Application No.: 17/617,082 Office Action Dated: July 18, 2022 (a) at least one layer having first and second surfaces and an edge, each layer comprising a substantially two-dimensional array of crystal cells, each crystal cell having an empirical formula of Mx+1Xn, such that each X is positioned within an octahedral array of M, wherein M is at least one Group IIIB, IVB, VB, or VIB metal, wherein each X is C, N, or a combination thereof, n=1, 2 or 3; and wherein at least one of said surfaces of each layer has surface terminations comprising alkoxide, carboxylate, halide, hydroxide, hydride, oxide, sub-oxide, nitride, sub-nitride, sulfide, thiol, or a combination thereof (Col. 1, lines 60-Col. 2, line 12. Further, Example 13.1 discloses Ti3C2Ts wherein Ts are surface terminations such as OH, O, or F.)
or (b) at least one layer having first and second surfaces and an edge, each layer comprising: a substantially two-dimensional array of crystal cells, each crystal cell having an empirical formula of M'2M"nXn+1, such that each X is positioned within an octahedral array of M' and M", and where M"n are present as individual two-dimensional array of atoms intercalated (sandwiched) between a pair of two-dimensional arrays of M' atoms, wherein M' and M" are different Group IIIB, IVB, VB, or VIB metals, wherein each X is C, N, or a combination thereof, preferably C; and n = 1 or 2.
Regarding claim 22, Barsoum et al. teach an electronic device comprising the composition of claim 18 (Col. 2, lines 35-37).

Allowable Subject Matter
Claims 20 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claims 20 and 21 are not disclosed in the prior art nor in any search results. Specifically, there is no prior art that suggests a polyanion from a polyborate, polyphosphate, or polysilicate salt associated with the edge of a MXene composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729